              Case MDL No. 2860 Document 15 Filed 10/03/18 Page 1 of 2



                             UNITED STATES JUDICIAL PANEL
                                          on
                               MULTIDISTRICT LITIGATION


IN RE: MANETIRONY CLERVRAIN
LITIGATION                                                                           MDL No. 2860


                                ORDER DENYING TRANSFER


        Before the Panel:* Plaintiff Manetirony Clervrain, who is proceeding pro se, moves to
centralize eleven actions in the District of the District of Columbia.1 The actions are listed on the
attached Schedule A. The United States of America and the Bureau of Prisons, defendants in a
since-dismissed District of Kansas action, submitted a response in opposition to inclusion of that
action in the proposed MDL.

        On the basis of the papers filed and the hearing session held, we deny plaintiff’s motion. The
actions have little in common, as they involve such disparate matters as the conditions of plaintiff’s
confinement at various federal correctional facilities, the handling of plaintiff’s mail, plaintiff’s
access to computers and legal resources, and the denial of plaintiff’s naturalization application.
Plaintiff has not demonstrated that centralization under 28 U.S.C. § 1407 is warranted.

       IT IS THEREFORE ORDERED that the motion for centralization of these actions is denied.


                                        PANEL ON MULTIDISTRICT LITIGATION




                                                         Sarah S. Vance
                                                              Chair

                                       Marjorie O. Rendell            Lewis A. Kaplan
                                       Ellen Segal Huvelle            R. David Proctor
                                       Catherine D. Perry


       *
           Judge Charles R. Breyer took no part in the decision of this matter.
       1
          The Panel has been notified of one additional action involving purportedly related issues,
which is pending in the Eastern District of Pennsylvania. In a supplemental filing, moving plaintiff
asserts that two other actions, one in the Southern District of Mississippi (C.A. No. 5:17-00132) and
the Western District of Texas (C.A. No. 4:18-00018) also should be included in the proposed MDL.
Both actions, however, have been closed in their respective districts.
            Case MDL No. 2860 Document 15 Filed 10/03/18 Page 2 of 2



IN RE: MANETIRONY CLERVRAIN
LITIGATION                                                                       MDL No. 2860


                                          SCHEDULE A


              Eastern District of California

       CLERVRAIN v. MITCHELL, C.A. No. 2:18-01716

              Southern District of Georgia

       CLERVRAIN v. JOHNS, C.A. No. 5:18-00038

              District of Kansas

       CLERVRAIN v. SESSIONS, ET AL., C.A. No. 5:18-03039

              District of Maryland

       CLERVRAIN v. MELLADY, ET AL., C.A. No. 8:18-030141

              Southern District of Mississippi

       CLERVRAIN v. JULIAN, ET AL., C.A. No. 5:18-00051

              Western District of Pennsylvania

       CLERVRAIN v. KUTA, C.A. No. 3:18-00083

              Eastern District of Texas

       CLERVRAIN v. UNITED STATES OF AMERICA, ET AL., C.A. No. 1:17-00313
       CLERVRAIN v. CHAPA, ET AL., C.A. No. 1:17-00452
       CLERVRAIN v. SAMUEL, ET AL., C.A. No. 1:18-00059
       CLERVRAIN v. MELLENDICK, ET AL., C.A. No. 1:18-00060
       CLERVRAIN v. KELLER, ET AL., C.A. No. 1:18-00061




       1
         This action was transferred pursuant to 28 U.S.C. § 1404(a) from the Eastern District of
Texas on September 12, 2018.
